UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7339



ALVIN LEE GREGORY,

                                             Petitioner - Appellant,

          versus


HOWARD H. PAINTER, Warden, Mount Olive Cor-
rectional Complex,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-00-182-2)


Submitted:   November 30, 2000            Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin Lee Gregory, Appellant Pro Se. Dawn Ellen Warfield, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Alvin Lee Gregory seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   Gregory v. Painter, No. CA-00-182-2 (S.D.W.

Va. Aug. 14, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2